UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6005



ALONZA GIBSON,

                                             Petitioner - Appellant,

          versus


BENJAMIN MONTGOMERY, Warden of Lee Correc-
tional Institution; CHARLES CONDON, Attorney
General of the State of South Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Margaret B. Seymour, District Judge.
(CA-99-314-6-6AK)


Submitted:   March 23, 2000                 Decided:   March 30, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alonza Gibson, Appellant Pro Se. William Edgar Salter, III, OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Caro-
lina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alonza Gibson seeks to appeal the district court’s order dis-

missing his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1999).    Gibson’s case was referred to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).   The magistrate judge

recommended that relief be denied and advised Gibson that failure

to file timely objections to this recommendation could waive ap-

pellate review of a district court order based upon the recom-

mendation.    Despite this warning, Gibson failed to object to the

magistrate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.   See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).    Gibson has waived appellate review by

failing to file objections after receiving proper notice.        We

accordingly deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                 2